DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is in response to the communication filed 10-21-22.
Claims 1, 4, 6, 9-16, 20, 24, 27, 29, 31, 35, 36, 38, 40 are pending in the instant application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-21-22 has been entered.
Response to Amendments
New Rejections/Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the sequences” in line 8, but “the sequences” lacks proper antecedent basis.
Claim 29 recites the limitation "or a fragment thereof" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
It is also confusing as to whether the nucleic acid of claim 29 includes both a target molecule and a fragment thereof, or just a target molecule, since claim 27 fails to recite a fragment of a target molecule.
Appropriate clarification/correction is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6, 9-16, 20, 24, 29, 36, 40 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification, prior art and claims do not adequately describe the broad genera claimed, and/or fail to provide a representative number of species, and do not indicate what distinguishing attributes are concisely shared by the members of the broad genera claimed.  The specification, prior art and claims do not adequately describe the genera of nucleic acid molecules claimed, and further whereby delivery and treatment are provided in a subject.  
The breadth of the claims:
Claims 1, 4, 6, 9-16, 20, 24, 31, 36, 40 are broadly drawn to compositions and methods of delivery and treatment comprising the administration of nucleic acid molecules comprising a polynucleotide encoding any constitutive promoter, a polynucleotide encoding any target protein, a polynucleotide encoding any linker, a polynucleotide encoding ubiquitin, a polynucleotide encoding any fragment of the target protein, and a polynucleotide encoding a nuclear localization signal optionally comprising SEQ ID No. 19.  Claims 29 and 31 are drawn to nucleic acid molecules optionally comprising a sequence encoding a target molecule, or fragment thereof, comprising a miRNA or a growth regulating miRNA.
The teachings in the specification: 
The specification teaches, in Example 1 on pages  26-28,  a single example of a nucleic acid construct comprising a polynucleotide encoding a constitutive promoter, a polynucleotide encoding a target protein, a polynucleotide encoding a linker, a polynucleotide encoding ubiquitin, a polynucleotide encoding a fragment of the target protein, and a polynucleotide encoding a nuclear localization signal.  The fragment is a 9 AA fragment of the target gene, MAGE A2.  The specification also teaches size limitations of fragments at ¶¶ 00046, 00053.  The other examples in the instant specification (Examples 2-5 on pages 28 and 29) disclose plasmids encoding full length target genes or merely mention generic miRNA with NLS and generic promoters and lacking any matching fragments.  No examples have been provided of nucleic acid molecules optionally comprising a sequence encoding a target molecule, or fragment thereof, comprising a growth regulating miRNA.
The specification does not concisely teach a representative number of species of the broad genera claimed.  The scope of the claims includes numerous structural variants, and the claimed genera are highly variant because a significant number structural differences between genus members is permitted. Concise structural features that could distinguish the combinations of compounds for a particular delivery device from others are missing from the disclosure.
The specification fails to teach or adequately describe a representative number of species in the broadly claimed genera such that the common attributes or characteristics concisely identifying members are exemplified. The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed. Since the disclosure and the prior art fail to describe the common attributes and characteristics concisely identifying members of the proposed genera, and because the claimed genera of components are highly variant and expansive, the description provided is insufficient. 
Thus, Applicant was not possession of the claimed genera of compositions claimed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 6, 9-11, 13-16, 20, 24, 36 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2011/0135596), Schlom et al (US 2009/0041804), Carmon, L (US 2010/0074925) and Baker et al (USPN 5,683,904).
The claims are drawn to compositions and methods of delivery and treatment comprising the administration of nucleic acid molecules comprising a polynucleotide encoding a constitutive promoter, a polynucleotide encoding a target protein, a polynucleotide encoding a linker optionally comprising glycine-serine, a polynucleotide encoding one or more ubiquitin proteins optionally comprising UBB, UBC, UBA52 or RPS27A, a polynucleotide encoding a fragment of the target protein, and a polynucleotide encoding a nuclear localization signal, (NLS), which target molecule optionally comprises CFTR, MAGE-A4, MAGE-A2, Gp120, Gag, Nef, Tat, HA, NA, insulin, glutamic acid, or a growth regulating miRNA, GFP or SEAP.
Lee et al (US 2011/0135596) teach pharmaceutical compositions and cells comprising polynucleotides comprising constitutive promoters, polynucleotides encoding a target protein and/or fragments, a linker, a polynucleotide encoding one or more ubiquitin proteins, and a polynucleotide encoding a NLS (see esp. ¶¶ 0010, 0019-0036, 0039-0040, 0042-00480060-0066, claims 1, 5-18). 
Schlom et al (US 2009/0041804) teach recombinant vectors expressing multiple costimulatory molecules optionally comprising full length genes or fragments thereof encoding target antigens or immunological epitopes (see esp. the abstract, 0021-0026, 0032-0044, 0109-0137, Examples 1-23).
Carmon, L (US 2010/0074925) teaches methods of treating cancer and infectious diseases comprising the administration of pharmaceutical compositions comprising polynucleotides comprising a constitutive promoter, a polynucleotide encoding a target protein, a linker, a fragment of a target protein, and a NLS, which  polynucleotide sequences are operably connected (see esp. ¶¶ 0008-0026, 0061, 0076-0077, 0100-0110, claims 39-61)
Baker et al (USPN 5,683,904) teach plasmid polynucleotides comprising ubiquitin fusion proteins, which ubiquitin optionally comprise UBP1-3, or fragments thereof, and which fusion proteins comprise DHFR, a glycine-serine linker, ubiquitin and fragments thereof (see esp. the Abstract, ¶¶ 2-11, 33, 43, claims 8-10).
It would have been obvious to design and optimize the compositions instantly claimed because all of the components were well known in the art, as disclosed by Lee, Schlom, Carmon and Baker.  One would have been motivated to operably link the components instantly claimed because it was well known in the art that fusion proteins comprising ubiquitin provide optimal expression of target proteins or their fragments in a target cell, and it was also well known in the art that multiple antigens or epitopes in a single polynucleotide construct provide increased immune benefits.  One of ordinary skill in the art would have reasonably expected the instant compositions to provide for optimal expression and enhanced immunogenicity in a target cell and a host.
For these reasons, the instant invention would have been obvious to one of ordinary skill in the art at the time of filing.
Allowable Subject Matter
Claims 27, 35 and 38 appear free of the prior art of record and searched and are allowed.
Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
11-8-22
/JANE J ZARA/Primary Examiner, Art Unit 1635